  Case 17-14141       Doc 28    Filed 12/14/20 Entered 12/15/20 09:38:31              Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )                BK No.:     17-14141
Amy I Burnett                                )
                                             )                Chapter: 13
                                             )
                                                              Honorable David D. Cleary
                                             )
                                             )
                Debtor(s)                    )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. The Debtor's plan is modified post-confirmation that the Debtor is permitted to keep part of her
2019 tax refund in the amount of $1,307.

  2. The Debtor's plan payment is increased to $537 a month beginning January 2021 to account for
and cure debtor's failure to turn over the remaining part of her 2019 tax refund to the trustee in the
amount of $1,307 and deferring the default.

  3. The plan base amount remains the same.

   4. The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.

                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: December 14, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
